Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 1 of 18 PAGEID #: 1004




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

 CASEY STOERMER,

                        Petitioner,               :   Case No. 3:20-cv-133

        - vs -                                        District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

 Warden,
  London Correctional Institution,

                                                  :
                        Respondent.


                       REPORT AND RECOMMENDATIONS


        This habeas corpus case is before the Court for decision on the merits. Relevant filings

 include the Petition (ECF No. 1), the State Court Record (ECF No. 8), Respondent’s Return of

 Writ (ECF No. 9), the Supplemental State Court Record (ECF No. 12), and Petitioner’s Reply

 (ECF No. 16).



 Litigation History



        On November 7, 2016, the Clark County Grand Jury indicted Stoermer on one count of Having

 Weapons Under Disability in violation of Ohio Revised Code § 2923.13(A)(3)) (Count 1); one first-

 degree felony count of Trafficking in Cocaine in violation of Ohio Revised Code §

 2925.03(A)(2))(Count 2); one first-degree felony count of Possession of Cocaine in violation of Ohio

 Revised Code § 2925.11(A))(Count 3); one third-degree felony count of Trafficking in Cocaine in

 violation of Ohio Revised Code § 2925.03(A)(2))(Count 4); and one third-degree felony count of
                                                  1
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 2 of 18 PAGEID #: 1005




 Possession of Cocaine in violation of Ohio Revised Code § 2925.11(A))(Count 5). The two trafficking

 counts carried “firearm” and “occurred in the vicinity of a juvenile” specifications 1; the two possession

 counts carried a firearm specification (Indictment, State Court Record, ECF No. 8, Ex. 1). After denial

 of his motion to suppress, Stoermer was tried by a jury which convicted him on all counts. Acting

 under Ohio Revised Code § 2941.25, the trial court merged the related possession and trafficking

 counts and sentenced Stoermer to an aggregate eighteen years imprisonment.

            Stoermer appealed and his convictions and sentence were affirmed.                      State v. Stoermer,

 2018-Ohio-4522 (Ohio App. 2nd Dist. Nov. 9, 2018), appellate jurisdiction declined, State v.

 Stoermer, 2019-Ohio-769 (2019), cert. denied, 140 S. Ct. 119 (2019). On February 7, 2019,

 Stoermer filed a Petition to Vacate or Set Aside Conviction under Ohio Revised Code § 2953.21.

 (Petition, State Court Record, ECF No. 8, Exhibit 23). The trial court denied relief and the Second

 District again affirmed. State v. Stoermer, 2019-Ohio-3804 (Ohio App. 2nd Dist., Sept. 20, 2019),

 appellate jurisdiction declined, 2019-Ohio-5193 (2019).

            Stoermer then filed his Petition for Writ of Habeas Corpus in this Court on March 19, 2020,

 pleading the following grounds for relief:

                     Ground One: The Petitioner’s protections against Double Jeopardy
                     in the Fifth Amendment to the United States Constitution were
                     violated when he was convicted and sentenced on separate charges
                     for trafficking and possession of the same drugs.

                     Supporting Facts: The Petitioner was convicted and sentenced on
                     both trafficking and possession charges for drugs found in his
                     apartment as well as drugs found a vehicle in the driveway during
                     the same search. The State presented no evidence that he possessed
                     different quantities of cocaine with a different animus or intent. The
                     drugs at issue were the same drugs and the storage in two different
                     places is of no consequence. The double convictions and double
                     sentences violate double jeopardy.

 (Petition, ECF No. 1, PageID 5.)


 1
     A firearm specification, if proved at trial, requires a mandatory consecutive three years imprisonment.

                                                             2
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 3 of 18 PAGEID #: 1006




               Ground Two: The petitioner was denied the effective assistance of
               trial counsel in violation of the Sixth Amendment to the United
               States Constitution.

               Supporting Facts: A key issue in this case was whether the police
               made a lawful entry into the Petitioner’s apartment. The police had
               no warrant and the police claimed in the suppression hearing that
               they entered Stoermer’s living quarters upon the request of his
               landlord, Aaron Smith, whom the police claimed wanted the
               Petitioner to babysit his children because Smith was under arrest.
               Trial counsel let this testimony go unrebutted and the motion to
               suppress was denied as a result. In the post-conviction petition, this
               Petitioner presented unrebutted testimony from Aaron Smith that he
               told Petitioner’s trial counsel prior to the suppression hearing that
               he never asked police to rouse the Petitioner to watch his kids.
               Instead, Smith asserted that he asked police to call his wife, who
               worked nearby, to come and watch the children. When police did
               eventually call his wife, she arrived within l0-15 minutes. Smith also
               testified by affidavit that immediately upon his arrest, police began
               asking questions about the Petitioner’s whereabouts. Once Smith
               told police that Petitioner was upstairs, four officers proceeded
               upstairs with their guns drawn. Trial counsel had evidence available
               to him that demonstrated there was no exigent circumstance
               justifying the warrantless entry; Smith did not consent to a search;
               and, even if he had consented, he lacked the legal authority to give
               consent. Trial counsel never presented any of this evidence to the
               court and trial counsel failed to subject the State’s case to
               meaningful adversarial testing. The Petitioner was prejudiced
               because the State was permitted to present evidence that should have
               been suppressed because it was obtained in violation of the Fourth
               Amendment.

 (Petition, ECF No. 1, PageID 7.)



                                           Analysis



 Ground One: Violation of the Double Jeopardy Clause



        In his First Ground for Relief Stoermer asserts that his separate sentences “for drugs found


                                                 3
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 4 of 18 PAGEID #: 1007




 in his apartment as well as drugs found [in] a vehicle in the driveway during the same search”

 violate his constitutional protection against double jeopardy. Respondent defends this Ground for

 Relief on the merits, asserting there is no double jeopardy violation under these circumstances

 (Return, ECF No. 8, PageID 866-69.)

          In his Reply Stoermer asserts that on the date and at the time in question he possessed one

 stash of cocaine, with part of it being on his person and part of it being in his car which was parked

 within the curtilage of his residence 2. He had one intent with respect to all of the cocaine – to

 distribute it illegally to persons intending to abuse the drug. Thus he says he committed one crime

 – trafficking in cocaine – but is being punished twice for it. He relies principally on Rashad v.

 Burt, 108 F. 3d 677 (6th Cir. 1997).

          The Double Jeopardy Clause of the Fifth Amendment to the United States Constitution

 affords a defendant three basic protections: “It protects against a second prosecution for the same

 offense after acquittal. It protects against a second prosecution for the same offense after

 conviction. And it protects against multiple punishments for the same offense.” Brown v. Ohio,

 432 U.S. 161, 165 (1977), quoting North Carolina v. Pearce, 395 U.S. 711, 717 (1969). The

 Double Jeopardy Clause was held to be applicable to the States through the Fourteenth

 Amendment in Benton v. Maryland, 395 U.S. 784, 794 (1969).

          When a state court decides on the merits a federal constitutional claim later presented to a

 federal habeas court, the federal court must defer to the state court decision unless that decision is

 contrary to or an objectively unreasonable application of clearly established precedent of the

 United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

 Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-


 2
   For purposes of arguing it was the same stash of cocaine, Stoermer argues the closeness of the car to the house. Later
 in his Reply he argues the State did not prove the car was within the curtilage.

                                                            4
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 5 of 18 PAGEID #: 1008




 94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28

 U.S.C. § 2254(d)(2) unless the state court decision was based on an unreasonable determination

 of the facts in light of the evidence presented in the State court proceedings.

        Stoermer asserts the Second District’s decision of his Double Jeopardy claim is both an

 unreasonable application of Supreme Court precedent and based on an unreasonable determination

 of the facts (Reply, ECF No. 16). What the Second District decided is as follows:

                 [*P24] The second assignment of error alleges:

                THE TRIAL COURT ERRED IN ORDERING CONSECUTIVE
                SENTENCES FOR CONVICTIONS ARISING FROM THE
                SAME CONDUCT, PURSUANT TO R.C. § 2941.25 FOR
                SENTENCING PURPOSES. SAID ERROR VIOLATED
                STOERMER'S RIGHTS UNDER THE DOUBLE JEOPARDY
                CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED
                STATES CONSTITUTION AND ARTICLE ONE SECTION 10
                OF THE OHIO CONSTITUTION.

                 [*P25] Stoermer was found guilty on two counts of trafficking and
                on two counts of possession: one count of each was based on the
                cocaine found on Stoermer when he was arrested, and one count of
                each was based on the cocaine later found in the car. The trial court
                merged the two offenses for the cocaine found on Stoermer's person
                and merged the two offenses for the cocaine found in the car, but the
                court did not merge the offenses related to the 6 grams found on
                Stoermer with the 240 grams found in his car. Stoermer argues that
                the trial court erred.

                 [*P26] By statute, "[w]here the defendant's conduct * * * results in
                two or more offenses of the same or similar kind committed
                separately * * * the defendant may be convicted of all of them." R.C.
                2941.25(B). The Ohio Supreme Court has explained that "the
                offenses cannot merge and the defendant may be convicted and
                sentenced for multiple offenses" if "the offenses were committed
                separately." State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34
                N.E.3d 892, ¶ 25.

                 [*P27] Stoermer cites several cases that he says show that his
                offenses were committed together and with the same animus. But as
                the State points out, in each of the cases Stoermer cites, the drugs
                were found in the same geographic location. For example, in one of

                                                   5
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 6 of 18 PAGEID #: 1009




                the cited cases, State v. Bradley, 2015-Ohio-5421, 55 N.E.3d 580
                (8th Dist.), the Eighth District emphasized the importance of the
                location in which the drugs were found and the fact that the offenses
                were based on the same drugs. The court concluded that, under the
                circumstances in that case, the defendant could not be sentenced
                separately for each individual package of cocaine. "Although
                separately packaged," said the court, "the cocaine found in [the
                defendant]'s possession was stored together, inside one large baggie.
                * * * The subject drugs were being transported at the same time and
                were discovered in the same location." Id. at ¶ 43.

                 [*P28] Here, the separately packaged cocaine was found in two
                geographically separate locations—Stoermer's person and the car—
                and at separate times as a result of separate searches. The cocaine
                was not being stored together, and it was being transported
                separately. Under these circumstances, we believe that the trial court
                properly concluded that the two sets of offenses were committed
                separately. Consequently, they were not allied offenses, and
                Stoermer may be convicted and sentenced for both sets of offenses.

                [*P29] The second assignment of error is overruled.

 State v. Stoermer, 2018-Ohio-4522.

        Stoermer combined Ohio Revised Code § 2941.25 and Double Jeopardy claims on direct

 appeal. For the habeas petitioner, this approach is a double-edged sword: it preserved the

 constitutional claim for later habeas presentation while allowing the appellate court the option of

 granting relief on the statutory claim. On the other hand, it means the appellate court’s decision

 on the combined claim includes a decision of the constitutional claim on the merits, a decision

 which is entitled to deferential review under the Antiterrorism and Effective Death Penalty Act of

 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA").

        As noted above, Stoermer relies principally on Rashad, supra. The facts are remarkably

 parallel. Rashad possessed distribution quantities of drugs, principally cocaine, in his home which

 police seized pursuant to a search. A later tip from an informant led them to search his car, which

 had been present at the residence at the time it was searched, and wherein they found another



                                                  6
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 7 of 18 PAGEID #: 1010




 distribution quantity of illicit drugs. Unlike Stoermer, Rashad was prosecuted separately for the

 two quantities of drugs, a fact the Sixth Circuit found made the Supreme Court decision of

 Blockburger v. United States, 284 U.S. 299, 304 (1932), distinguishable. A District Judge had

 granted habeas corpus relief on Double Jeopardy grounds and the Sixth Circuit affirmed by a 2-1

 majority, concluding that possession of the two stashes for distribution constituted the same

 offense.

        Rashad is importantly different from the present case because of when it was decided.

 Rashad’s crime had occurred in 1988 and his second conviction (for the drugs in the car) was

 affirmed on appeal in June 1992 with the Michigan Supreme Court denying review in May 1993.

 108 F.3d at 679. He did not seek habeas relief until a year later and the District Court did not

 decide the case until November 1995. Id. He appealed, but the Sixth Circuit did not hear oral

 argument until October, 1996, and did not decide the case until March 1997. Id. at 677.

        A critically significant event happened between the District Court’s grant of relief and the

 oral argument on appeal. On April 24, 1996, President Clinton signed the AEDPA into law. The

 AEDPA is not mentioned in the Rashad opinion and there was at that time controversy in the lower

 courts about whether it applied retroactively to cases like Rashad’s where the state court decision

 occurred before it was enacted. In Lindh v. Murphy, 521 U.S. 320 (1997), the Supreme Court held

 the AEDPA applied to all habeas cases filed after April 24, 1996. Then in Slack v. McDaniel, 529

 U.S. 473 (2000), it held the AEDPA applies to appeals taken after April 24, 1996, even though the

 case was filed in district court before the AEDPA was enacted. Thus the AEDPA should have

 been applied in Rashad’s case, although at the time Rashad was decided, the Sixth Circuit did not

 have the benefit of either Lindh, which was not decided until June, 1997, or of Slack.

        Applying AEDPA, which Lindh and Slack compel us to do here, makes a significant



                                                 7
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 8 of 18 PAGEID #: 1011




 difference. The circuit court in Rashad was able to decide the Double Jeopardy question de novo.

 AEDPA, however, requires us to (1) defer to the state courts unless they decided the case

 unreasonably and (2) measure the state courts’ reasonableness only against Supreme Court

 precedent. Specifically,

                [i]n analyzing whether a state-court decision is contrary to or an
                unreasonable application of federal law, we look only to clearly
                established Supreme Court precedent that existed when the state
                court rendered its decision. Greene v. Fisher, 565 U.S. 34, 38
                (2011). A state-court decision is contrary to that precedent if the
                state court’s reasoning or result contradicts that precedent. Early v.
                Packer, 537 U.S. 3, 8 (2002). And the state court unreasonably
                applies clearly established law when it correctly identifies the
                governing legal rule but applies it unreasonably to the facts. White
                v. Woodall, 572 U.S. 415, 426 (2014). The application must have
                been “objectively unreasonable” such that the state court’s ruling
                “was so lacking in justification that there was an error well
                understood and comprehended in existing law beyond any
                possibility for fairminded disagreement.” Id. at 419–420 (quoting
                Harrington, 562 U.S. at 103).

 Coleman v. Bradshaw, ___ F. 3d ___, 2020 U.S. App. LEXIS 28243 *11 (6th Cir. Sept. 4, 2020).

 Indeed, only holdings of the Supreme Court, not dicta in its opinions, can warrant habeas corpus

 relief. Bryan v. Bobby, 843 F.3d 1099 (6th Cir. 2016), citing White v. Woodall, 572 U.S. 415

 (2014). Thus Rashad is not applicable here, either in itself or in its citation of similar decisions

 from other federal circuit courts. Rather, we are obliged to measure the Second District’s decision

 directly against Supreme Court holdings.

        While Stoermer asserts “the state court unreasonably failed to apply established Supreme

 Court precedent in reaching its erroneous and unreasonable conclusions,” (Reply, ECF No. 16,

 PageID 980), he does not say what those precedents are. Because it decided the case on the basis

 of Ohio Revised Code § 2941.25, the Second District also did not cite any Supreme Court case

 law in its decision. As noted, the 2941.25/Double Jeopardy claim was Stoermer’s second



                                                  8
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 9 of 18 PAGEID #: 1012




 assignment of error on direct appeal. In arguing that assignment, Stoermer’s counsel cited ten

 Ohio cases and no federal cases at all. (Appellant’s Brief, State Court Record, ECF No. 8, PageID

 107-11). Indeed, the only connection made with the Double Jeopardy Clause is a quotation from

 State v. Underwood, 124 Ohio St. 3d 365 (2010), where the Supreme Court of Ohio opined that

 Ohio Revised Code § 2941.25 "codifies the protections of the Double Jeopardy Clause of the Fifth

 Amendment to the United States Constitution and Section 10, Article I of the Ohio Constitution,

 which prohibits [sic; “prohibit” in the text cited] multiple punishments for the same offense.”

        The United States Supreme Court has held the test for whether two offenses constitute the

 same offense for Double Jeopardy purposes is “whether each offense contains an element not

 contained in the other.” United States v. Dixon, 509 U.S. 688, 696 (1993); Blockburger v. United

 States, 284 U.S. 299, 304 (1932). In this case Stoermer was indicted on two counts related to the

 cocaine found on his person, Counts Four and Five; and on two counts related to the cocaine found

 in his car, Counts Two and Three (Indictment, State Court Record, Ex. 1).

        Ohio Revised Code § 2925.11(A) provides “No person shall knowingly obtain, possess, or

 use a controlled substance or a controlled substance analog.”           § 2925.11(C) provides that

 possession of more than the bulk amount of cocaine but less than five times bulk amount is a third

 degree felony; possession of between fifty and one hundred times bulk is a first degree felony.

        Ohio Revised Code § 2925.03(A) provides “No person shall knowingly (2) Prepare for

 shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled substance or a

 controlled substance analog, when the offender knows or has reasonable cause to believe that the

 controlled substance or a controlled substance analog is intended for sale or resale by the offender

 or another person.” A person who violates this provision is guilty of aggravated trafficking. §

 2925.03(C) provides that aggravated trafficking of more than the bulk amount of cocaine but less



                                                   9
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 10 of 18 PAGEID #: 1013




 than five times bulk amount is a third degree felony; aggravated trafficking of between fifty and

 one hundred times bulk is a first degree felony.

          When Stoermer was convicted of all four drug counts in the Indictment, the trial judge

 merged the convictions of Counts Two and Three and of Counts Four and Five (Judgment Entry,

 State Court Record, ECF No. 8, PageID 73), implicitly finding that each pair of convictions were

 required to be merged under Ohio Revised Code § 2941.25. Not surprisingly, the State elected to

 have Stoermer sentenced for the two trafficking offenses.

          Applying the Blockburger test, the Magistrate Judge notes that the two trafficking

 convictions here required proof of different amounts of drugs, bulk to five times bulk for the drugs

 recovered from the house, fifty to one hundred times bulk for those recovered from the car. Thus

 each of the convictions required proof of an element not required for the other. That alone is

 sufficient to satisfy the Blockburger/Dixon test.

          In his Reply, Stoermer argues the lack of “separateness” of the underlying facts. He argues

 his intent was the same as to both quantities, and the verdicts and Second District decision support

 that claim. He argues that his possession of both quantities occurred at the same time and that

 argument is also supported by the record 3. Finally he argues that the two quantities were not found

 at geographically separate locations. The record fully supports a finding that both quantities were

 found within the ambit of a location described by his house and a car within the curtilage.

 However, the Second District found that the quantities were sufficiently separate to satisfy Ohio

 Revised Code § 2941.25:

                   [*P28] Here, the separately packaged cocaine was found in two
                   geographically separate locations—Stoermer's person and the car—
                   and at separate times as a result of separate searches. The cocaine

 3
  The inference from where the drugs were found to the statutory element of possession is much more direct in the
 case of drugs found on his person; constructive possession of the drugs in the car requires a longer chain of inferences.


                                                           10
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 11 of 18 PAGEID #: 1014




                was not being stored together, and it was being transported
                separately. Under these circumstances, we believe that the trial court
                properly concluded that the two sets of offenses were committed
                separately. Consequently, they were not allied offenses, and
                Stoermer may be convicted and sentenced for both sets of offenses.

 State v. Stoermer, 2018-Ohio-4522. The Sixth Circuit has held that an Ohio court of appeals

 decision of a double jeopardy claim which is limited to the application of Ohio Rev. Code §

 2941.25 is entirely dispositive of the federal double jeopardy claim. Jackson v. Smith, 745 F.3d

 206, 210 (6th Cir. 2014), citing State v. Rance, 85 Ohio St. 3d 632, 705 (1999), overruled by State

 v. Johnson, 128 Ohio St. 3d 153 (2010).

        Stoermer’s First Ground for Relief is without merit and should be dismissed.



 Ground Two: Ineffective Assistance of Trial Counsel



         In his Second Ground for Relief, Stoermer asserts he received ineffective assistance of

 trial counsel in presenting his motion to suppress. Respondent defends Ground Two on the merits,

 asserting that the Second District’s decision of this claim on appeal from denial of post-conviction

 relief is entitled to deference under AEDPA (Return, ECF No. 9, PageID 873, et seq., citing State

 v. Stoermer, 2019-Ohio-3804 (Ohio App. 2d Dist. Sept. 20, 2019).)

        The governing standard for ineffective assistance of counsel is found in Strickland v.

 Washington, 466 U.S. 668 (1984):

                A convicted defendant's claim that counsel's assistance was so
                defective as to require reversal of a conviction or death sentence has
                two components. First, the defendant must show that counsel's
                performance was deficient. This requires showing that counsel was
                not functioning as the "counsel" guaranteed the defendant by the
                Sixth Amendment. Second, the defendant must show that the
                deficient performance prejudiced the defense. This requires
                showing that counsel's errors were so serious as to deprive the

                                                 11
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 12 of 18 PAGEID #: 1015




                defendant of a fair trial, a trial whose result is reliable. Unless a
                defendant makes both showings, it cannot be said that the conviction
                or death sentence resulted from a breakdown in the adversary
                process that renders the result unreliable.


 466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

 deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

 Knowles v. Mirzayance, 556 U.S.111 (2009). Strickland itself holds that if a defendant fails on

 one of its prongs, the habeas court need not discuss the other.

        With respect to the first prong of the Strickland test, the Supreme Court has commanded:

                Judicial scrutiny of counsel's performance must be highly
                deferential. . . . A fair assessment of attorney performance requires
                that every effort be made to eliminate the distorting effects of
                hindsight, to reconstruct the circumstances of counsel’s challenged
                conduct, and to evaluate the conduct from counsel’s perspective at
                the time. Because of the difficulties inherent in making the
                evaluation, a court must indulge a strong presumption that counsel's
                conduct falls within a wide range of reasonable professional
                assistance; that is, the defendant must overcome the presumption
                that, under the circumstances, the challenged action "might be
                considered sound trial strategy."

 466 U.S. at 689.

        As to the second prong, the Supreme Court held: “The defendant must show that there is a

 reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

 would have been different. A reasonable probability is a probability sufficient to overcome

 confidence in the outcome.” 466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184

 (1986), citing Strickland, supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing

 Strickland, supra; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland,

 466 U.S. at 687. “The likelihood of a different result must be substantial, not just conceivable.”

 Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S.



                                                 12
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 13 of 18 PAGEID #: 1016




 86, 111-12 (2011).

                 In assessing prejudice under Strickland, the question is not whether
                 a court can be certain counsel's performance had no effect on the
                 outcome or whether it is possible a reasonable doubt might have
                 been established if counsel acted differently. See Wong v.
                 Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
                 (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
                 80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
                 likely” the result would have been different. Id., at 696, 104 S. Ct.
                 2052, 80 L. Ed. 2d 674. This does not require a showing that
                 counsel's actions “more likely than not altered the outcome,” but the
                 difference between Strickland's prejudice standard and a more-
                 probable-than-not standard is slight and matters “only in the rarest
                 case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
                 likelihood of a different result must be substantial, not just
                 conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.

 Harrington v. Richter, 562 U.S. 86, 111-112 (2011).

         Stoermer’s sole assignment of error on appeal was that the trial court had abused its

 discretion in dismissing his post-conviction petition without a hearing because he had presented

 sufficient evidence dehors the record to entitle him to a hearing. The evidence in question had

 been presented by affidavit and the Second District evaluated the trial court’s rejection of that

 evidence under the governing Ohio standard from State v. Calhoun, 86 Ohio St.3d 279 (1999).

 The Second District noted the many contradictions between Stoermer’s affidavit in post-conviction

 and his trial testimony. State v. Stoermer, 2019-Ohio- 3804, ¶¶ 17-18. On that basis, the court

 affirmed the trial court’s denial of the petition.

         In his Reply, Stoermer asserts “[t]he key issue in this case was the warrantless entry of the

 police into Stoermer' s apartment.” (ECF No. 16, PageID 980.) The Second District’s opinion

 cites several places in his trial testimony where Stoermer fought the conclusion that the room

 where he and the gun were found was his separate private apartment, in an attempt to suggest

 someone else had put the gun where it was found.



                                                      13
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 14 of 18 PAGEID #: 1017




            Next Stoermer adverts to Aaron Smith’s affidavit submitted in post-conviction which he

 says was unrebutted and the facts in which were known to his trial attorney prior to the suppression

 hearing (Reply, ECF No. 16, PageID 980-81).

            Acknowledging that he is not “raising a Fourth Amendment claim on its merits,” 4 he

 acknowledges his burden to show his suppression motion would have prevailed under the Fourth

 Amendment but for the ineffective assistance of trial counsel and proceeds with a lengthy

 discussion of the Fourth Amendment including the community caretaker exception (Reply, ECF

 No. 16, PageID 981-86).

            Applying that exception, the state had claimed that Aaron Smith, upon being arrested, had

 asked the police to ask Stoermer to watch them. Stoermer claims Smith, in his post-conviction

 affidavit, adamantly denies he made any such request. Id. at PageID 987. Smith does indeed make

 such a denial in his July 24, 2018, Affidavit (State Court Record, ECF No. 8, PageID 303). At

 some unspecified date after his June 21, 2016, arrest, he swears he told Stoermer that. Id. Then at

 a pre-trial conference in February 2017 he claims he told the same thing to Stoermer’s attorney as

 well as that, in general, the police account of what happened “was not accurate.” Id. In the same

 Affidavit, Smith avers that on June 21, 2016, the date of the events in suit, he heard a knock on the

 door, took a gun to the door “for his protection,” then attempted to conceal the gun under one of

 his sleeping children when the police said they had a warrant for his arrest. Id.

            The Second District’s decision offers no analysis of Smith’s Affidavit. The trial judge

 noted that trial counsel may have declined to use Smith as a witness because he was being arrested

 on felony charges (Entry, State Court Record, ECF No. 8, PageID 310).

            Stoermer claims his trial counsel “had before him all of the facts needed to defeat the application



 4
     Presumably because of the bar of Stone v. Powell, 428 U.S. 465 (1976).

                                                           14
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 15 of 18 PAGEID #: 1018



 of the community caretaker exception and he presented none of them to the court.” (Reply, ECF No. 16,

 PageID 988). But that argument assumes Smith’s denial that he asked for Stoermer as a babysitter would

 have been believed in that face of testimony from multiple police officers to the contrary.

         According to Stoermer, both the trial court and the Second District treated Attorney Latham’s

 decision not to call Smith at the suppression hearing a strategic decision (Reply, ECF No. 16, PageID 989).

 Stoermer responds:

                  Here, nothing in the record demonstrates that trial counsel, Sam
                  Latham, exercised reasoned judgment in deciding not to call Smith.
                  Instead, the state appellate court simply labeled the decision as
                  strategic thereby immunizing it from constitutional scrutiny.

 Id. What the Second District actually concluded was that the suppression hearing strategy, “in

 which Stoermer actively participated, belied the claims he made in his [post-conviction] affidavit.”

 State v. Stoermer, 2019-Ohio- 3804, ¶ 18. It is the contradiction between Stoermer’s suppression

 hearing testimony and his post-conviction affidavit that the Second District discusses.

         There is no discussion at all of Smith’s post-conviction affidavit. Stoermer implies that

 the Second District’s labeling of Attorney Latham’s decision not to call Smith at the suppression

 hearing is just a convenient labeling to avoid analysis. But the fact that, as Stoermer says, there is

 nothing in the record that reflects Latham’s judgment does not mean Stoermer prevails on this

 point. Was Smith willing to testify at the suppression hearing to the same effect as he later averred

 in his affidavit? Recall that he had been arrested for a felony in the same incident and in the course

 of the arrest had attempted to hide a loaded handgun under his sleeping child. Would he have been

 willing to risk incriminating cross-examination about the felony and/or about the grossly stupid

 act with the gun? 5 Even if he had been willing to testify then as he averred in his affidavit, would


 5
   Stoermer asserts that the charges against Smith had been dismissed by the time of the suppression hearing and
 Latham knew this. As proof he cites Latham’s cross-examination of the arresting officer at trial (Reply, ECF No. 16,
 citing Trial Transcript, ECF No. 8-1, PageID 400). At that point in the cross-examination the officer reveals his
 memory that the warrant for Smith’s arrest was for “fleeing” and the officer was not aware that charge had been

                                                         15
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 16 of 18 PAGEID #: 1019




 it have represented sound judgment to call him? Even if there is no record evidence of Latham’s

 thought process, assuming he knew about Smith what we now know, it cannot be said to have been

 a bad decision not to put him on the stand.

         Stoermer’s second complaint about attorney Latham’s performance is that he did not

 contest the claim that Stoermer’s car was within the curtilage of the house and therefore searchable

 under the aegis of the search warrant for the house (Reply, ECF No. 16, PageID 993-94). Stoermer

 claims “[t]he State failed to meet its burden to producing evidence that the car was in the curtilage.”

 Id. at PageID 994.

         This sub-claim of ineffective assistance of trial counsel is procedurally defaulted because

 it was not submitted to the state courts as part of Stoermer’s post-conviction petition (See Petition,

 State Court Record, ECF No. 8, Ex. 23, PageID 299-300.) Rather the sole claim presented there

 is the claim related to failure to present Smith’s testimony at the suppression hearing.

         Assuming that the State had a duty to present evidence that the car was within the curtilage

 and that failure to do so should have resulted in granting the motion to suppress, the claim that

 Attorney Latham provided ineffective assistance of trial counsel by not raising this claim is also

 procedurally defaulted by Stoermer’s failure to raise it on direct appeal. Again, turning to

 Appellant’s Brief on appeal, the assignment of error as to the motion to suppress was directed to

 the merits of the Fourth Amendment claim (State Court Record, ECF No. 8, PageID 100-07). The

 curtilage issue is argued at some length, but without any claim that Latham failed to present the

 issue properly. The Third Assignment of Error on direct appeal, which did allege ineffective

 assistance of trial counsel, was directed to Attorney Latham’s performance at trial and not at the

 suppression hearing.



 dismissed. But when? Before the suppression hearing?

                                                        16
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 17 of 18 PAGEID #: 1020




        Finally, this sub-claim is not made in the Petition, but was raised for the first time in the

 Reply. A district court may decline to review a claim a petitioner raises for the first time in his

 traverse or reply. Jalowiec v. Bradshaw, 657 F.3d 293 (6th Cir. 2011), citing Tyler v. Mitchell, 416

 F.3d 500, 504 (6th Cir. 2005).

        In his Reply Stoermer argues “[t]he state court’s determinations on the payment of rent

 were also unreasonable.” (Reply, ECF No. 16, PageID 997.) There follows a discussion of the

 supposed discrepancy between his trial testimony (no mention of rent) and post-conviction

 affidavit (rent paid). Stoermer argues the point as if the Second District put emphasis on his non-

 payment of rent as if it showed he had no protectible privacy interest in the room in which he was

 sleeping when arrested. When one reads the Second District’s language about rent in context, it

 appears the court understood that in focusing at trial on the tenuousness and non-exclusive access

 to the space, Stoermer was trying to support the inference that somebody else put the gun in his

 bed and therefore he did not “possess” it so as to have had possession of a weapon under disability,

 the first count of the Indictment. By the time the case reached the post-conviction stage, he was

 more interested in proving he had a protectible privacy interest in the space. The point of the

 Second District’s analysis is not simply the contradiction of non-payment of rent in one

 presentation versus payment of rent in the other. It is rather the lack of credibility in the two

 stances about access to the space, considered together, that made it not an abuse of discretion to

 discount the affidavits and refuse to hold an evidentiary hearing on the post-conviction petition.

        The Second District’s determination of facts is not unreasonable, given the evidence before

 them. Its conclusion that Stoermer had not proved ineffective assistance of trial counsel at the

 suppression hearing is not an unreasonable application of Strickland. Therefore Stoermer’s

 Second Ground for Relief should be dismissed.



                                                 17
Case: 3:20-cv-00133-TMR-MRM Doc #: 18 Filed: 11/02/20 Page: 18 of 18 PAGEID #: 1021




 Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

 Petition herein be dismissed with prejudice. Because reasonable jurists would not disagree with

 this conclusion, it is also recommended that Petitioner be denied a certificate of appealability and

 that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should

 not be permitted to proceed in forma pauperis.



 November 2, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
 accompanied by a memorandum of law in support of the objections. A party may respond to
 another party’s objections within fourteen days after being served with a copy thereof. Failure to
 make objections in accordance with this procedure may forfeit rights on appeal.




                                                  18
